United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q S Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2009 Or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 36-4150422 (I.R.S.
